The Honorable William L. "Bill" Walker State Representative P.O. Box 1609 Little Rock, Arkansas 72203-1609
Dear Representative Walker:
This is in response to your request for an opinion on the following question:
  Whether CAT buses are required to carry uninsured motorist coverage to protect their passengers who sustain injuries when a negligent uninsured motorist strikes the bus?
It is my opinion that the answer to this question is "no." The Arkansas uninsured motorist statutes (A.C.A. §§ 23-89-401—405 (Repl. 1992)) are elective rather than mandatory. See A.C.A. §23-89-403 (uninsured motorist coverage shall not be applicable where the named insured rejects the coverage) and AutomobileClub Inter-Ins. Exch. v. State Farm Mut. Auto. Ins. Co.,302 Ark. 78, 787 S.W.2d 237 (1990).
Nor has my research yielded a separate provision mandating uninsured motorist coverage for CAT buses. It should be noted that consideration has been given to Arkansas Code Annotated §21-9-303(a), which states in pertinent part that "[a]ll political subdivisions shall carry liability insurance on their motor vehicles . . . in the minimum amounts prescribed in the Motor Vehicle Safety Responsibility Act, § 27-19-101 et seq." The uninsured motorist statutes are not part of the Motor Vehicle Safety Responsibility Act. Thus, in my opinion, it cannot be concluded that A.C.A. § 21-9-303(a) mandates uninsured motorist coverage on political subdivisions' vehicles. And, as noted above, there appear to be no other provisions mandating such coverage.
It is therefore my opinion that CAT buses are not required to carry uninsured motorist coverage.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh